DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because Figure 9B shows two different elements with reference number 35a.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “formed integrally” in claim 1 is used by the claim to mean “inset into” while the accepted meaning is “made of one piece – manufactured together.” The term is indefinite because the specification does not clearly redefine the term.
The seal portions (21 and 22) are made of a different material such as elastomer that is different from the lid main body made of resin as recited in the dependent claims. While the seal portions may be over-molded onto the resin lid body, there is no way for elastomer components to be formed integrally with a resin body such as polypropylene or ABS resin. 
For the purposes of examination, it will be assumed that the seal including the first and second seal portions are integrally formed together, while the lid main body is separate from the elastomeric seal. 
Claims 2-7 are rejected as dependent on a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glazer (US 4932544).
 Regarding Claim 1, Glazer discloses a lid body for a beverage container comprising a lid main body that is detachably fixed to the circumferential edge portion of the opening at threaded portion 206 to cover the opening. The lid body includes an inner surface (212) that faces an inner portion of the beverage container main body. The lid body also includes a circumferential edge portion that defines a spout (opposite handle 202) for pouring a beverage contained in the beverage container main body. 
Glazer also discloses a first seal portion (240b) within an annular groove (242) of the lid main body configured to seal a gap located between the circumferential edge portion of the opening and the lid main body by being in tight contact with the circumferential edge portion of the opening (Col. 3 Lines 16-17). Glazer also discloses a second seal portion around stem 239 that is formed integrally with the first seal portion and formed using a material that is the same as a material of the first seal portion. Glazer finally discloses a plug (239) that is disposed to be movable between a closing position for sealing the spout by being in tight contact with the second seal portion and an opening position for bringing the inside and the outside of the beverage container main body into communication with each other via the spout.
Regarding Claim 5, Glazer discloses a beverage container main body having a circumferential edge portion (208) that defines an opening; and the lid body according to claim 1 that is attached to the beverage container main body.
Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Horstmann (US 5947343).
Regarding Claim 1, Horstmann discloses a lid body (2) for a beverage container (3) comprising a lid main body that is detachably fixed to the circumferential edge portion of the opening of the container (3). The lid main body is detachably fixed to the circumferential edge portion of the opening to cover the opening and that includes an inner surface that faces an inner portion of the beverage container main body. A circumferential edge portion defines a spout (8) for pouring a beverage contained in the beverage container main body. 
Horstmann discloses a first seal portion of seal element 4 that is attached to the inner surface, and is configured to seal a gap located between the circumferential edge portion of the opening and the lid main body by being in tight contact with the circumferential edge portion of the opening at element 62 as seen in Figure 5 below aperture edge 5 (Col. 6 Lines 19-23). A second seal portion (63) is formed integrally with the first seal portion using a material that is the same as a material of the first seal portion.  Horstmann discloses a plug (15) that is disposed to be movable between a closing position for sealing the spout by being in tight contact with the second seal portion (63) and an opening position for bringing the inside and the outside of the beverage container main body into communication with each other via the spout. 
Regarding Claim 5, Horstmann discloses a beverage container main body having a circumferential edge portion that defines an opening; and the lid body according to claim 1 that is attached to the beverage container main body. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Horstmann (US 5947343).
Regarding Claim 2, Horstmann discloses the limitations of Claim 1 as discussed above. Horstmann discloses the sealing ring (4) comprising the first and second seal portions are made of rubber (Col. 6 Lines 19-23). While Horstmann does not explicitly disclose the material of lid (9), Horstmann does disclose that the outer jacket (2) is made of plastic. 
One of ordinary skill in the art would recognize and find obvious that the material of the lid body may be made of plastic, a different material than the rubber of the sealing ring as the use of plastic resin is typical in the art of articulating covers. Plastic is a well-known material that would be obvious to use in the manufacture of the lid seen in Horstmann. 
Regarding Claims 3 and 4, as discussed above, while Horstmann does not explicitly disclose the use of plastics for the lid main body and plug, a person having ordinary skill in the art would recognize and find obvious the use of plastic to form the 
Regarding Claims 6 and 7, Horstmann discloses a beverage container main body (3) having a circumferential edge portion that defines an opening and the lid body attached to the beverage container main body. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121. The examiner can normally be reached Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/GIDEON R WEINERTH/Examiner, Art Unit 3736